Name: Commission Regulation (EEC) No 2889/89 of 26 September 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9. 89 Official Journal of the European Communities No L 279/5 COMMISSION REGULATION (EEC) No 2889/89 of 26 September 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 29 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1989. For the Commission Karel VAN MIERT Member of the Commission (  ) OJ No L 154, 13. 6 . 1981 , p. 26. (z) OJ No L 355, 17. 12. 1987, p. 19 . No L 279/6 Official Journal of the European Communities 28 . 9. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 43,58 1 894 351,50 90,39 305,73 7 850 33,92 65133 101,93 29,43 130 0703 10 19 Onions (other than sets) 11,40 495 91,96 23,65 79,98 2 053 8,87 17 040 26,66 7,70 1.40 0703 20 00 Garlic 224,70 9 764 1 812,14 466,04 1 576,16 40 471 174,87 335 787 525,50 151,77 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 070410 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 64,47 2 795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 45,29 1 966 365,15 93,96 317,54 8 103 35,19 67 613 105,94 30,61 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 0019 Cucumbers 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 283,54 12 321 2 286,63 588,07 1 988,86 51 068 220,66 423 709 663,10 191,51 1.170 0708 20 10 0708 20 90 Beans (Vigna spp, Phaseolus spp.) 41,24 1 792 332,64 85,55 289,33 7 429 32,10 61 639 96,46 27,86 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41657 64,63 18,73 1.200 Asparagus : IlIIIII liIIIII 1.200.1 ex 0709 20 00  green 533,91 23 201 4 305,77 1 107,35 3 745,06 96 162 415,50 797 852 1 248,64 360,62 1.200.2 ex 0709 20 00  other 258,1 1 11 216 2 081,55 53532 1 810,48 46 488 200,86 385 708 603,63 174,33 1.210 0709 30 00 Aubergines (egg-plants) 64,59 2 806 520,92 133,97 453,08 11 633 50,26 96 526 151,06 43,62 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115 188 180,59 51,48 1.230 0709 51 30 Chantarelles 613,73 26 653 4 951,81 1 274,62 4 294,18 109 726 477,55 913 543 1 436,49 415,40 1.240 0709 60 10 Sweet peppers 49,68 2 159 400,68 103,04 348,50 8 948 38,66 74 246 116,19 33,55 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 50,85 2 204 409,24 105,31 357,49 9 106 39,38 76 426 118,75 34,37 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 111,07 4 823 896,21 230,69 777,19 19 859 86,43 165 339 259,98 75,18 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 36,00 1 564 290,35 74,67 252,54 6 484 28,01 53 802 84,20 24,31 2.30 ex 0804 30 00 Pineapples, fresh 41,57 1 806 335,29 86,23 291,63 7 488 32,35 62129 97,23 28,08 2.40 ex 0804 40 10 ex d804 40 90 Avocados, fresh 138,60 6 023 1 117,78 287,46 972,22 24 963 107,86 207 123 324,14 93,61 2.50 ex 0804 50 00 Guavas and mangoes, fresh 123,47 5 365 995,79 256,09 866,12 22 239 96,09 184 519 288,77 83,40 2.60 Sweet oranges, fresh : \ I I \ I 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 28 . 9 . 89 Official Journal of the European Communities No L 279/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit PI £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 44,12 1 917 355,87 91,52 309,53 7 947 34,34 65 943 103,20 29,80 0805 10 25 lates, Salustianas, Vernas, I \ I I \ I 0805 10 35 Valencia lates, Maltese, I \ \ l I I \ l I 0805 10 45 Shamoutis, Ovalis, Trovita I l \ I I \ l and Hamlins I \ \ \ I \ l 2.60.3 0805 10 19  Others 21,76 945 175,56 45,15 152,70 3 920 16,94 32 531 50,91 14,70 0805 10 29 \ II\\ \\III 080510 39 IIII\ III \ Il 080510 49 II IIIIIII I \ 2.70 Mandarins (including tange \\ l \ l rines and satsumas), fresh ; IIIlIlIlIlIIII Il Clementines, wilkings andII IIIIIll similar citrus hybrids, fresh : \ 2.70.1 ex 0805 20 10 - Clementines 64,11 2 788 517,76 133,17 450,98 11 514 49,94 95 810 150,21 42,81 2.70.2 ex 0805 20 30  Monreales and Satsumas 53,53 2 324 431,63 111,07 375,35 9 578 41,60 79 922 125,23 36,18 2.70.3 ex 0805 20 50  Mandarins and Wilkings 18,99 825 153,18 39,39 133,23 3 421 14,78 28 385 44,42 12,82 2.70.4 ex 0805 20 70  Tangerines and others 54,54 2 370 439,91 113,13 382,62 9 824 42,45 81 515 127,57 36,84 ex 0805 20 90 II IIIIII IIl Il 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus ] 56,43 2 452 455,09 117,04 395,83 10 163 43,91 84 329 131,97 38,11 l limonum), fresh \\ l l 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 125,96 5 473 1 015,83 261,25 883,54 22 686 98,02 188 232 294,58 85,07 fresh IlIl||IIIIII IlI 2.90 Grapefruit, fresh : \\\\li II\\ 2.90.1 ex 0805 40 00  white ' 51,57 2 241 415,92 106,96 361,76 9 289 40,13 77 070 120,61 34,83 2.90.2 ex 0805 40 00  pink 73,01 3 172 588,82 151,43 512,14 13 150 56,82 109 108 170,75 49,31 2.100 0806 10 11 Table grapes 69,11 3 003 557,37 143,34 484,79 12 448 53,78 103 281 161,63 46,68 0806 1015 II II IIIIII 0806 10 19 IIIIIIII\\Il 2.110 0807 10 10 Water-melons 20,59 894 166,05 42,70 144,43 3 708 16,02 30 769 48,15 13,90 2.120 II Melons (other than water III l IIII !! limelons) IIII|| IIli 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 31,75 1 379 256,07 65,85 222,72 5 719 24,71 47 450 74,25 21,44 Dew, Onteniente, Piel de IIIIliIIIIIIli I Sapo, Rochet, Tendral II II!! 2.120.2 ex 080710 90  Other 83,89 3 645 676,61 174,01 588,50 15 111 65,29 125 375 196,21 56,66 2.130 0808 10 91 Apples 45,00 1 955 36257 93,34 315,70 8 106 35,02 67 258 105,25 30,40 0808 10 93IIII IIIIli!! I 0808 10 99Il li IIIIII\ 2.140 ex 0808 20 31 Pears (other than the Nashi 43,61 1 895 351,74 90,46 305,93 7 855 33,94 65 177 102,00 29,45 ex 0808 20 33 variety (Pyrus Pyrifolia)) l \ l IIII ex 0808 20 35 II IIII II II \ ex 0808 20 39 li \ ¢ I L\ 2.150 0809 10 00 Apricots 43,38 1 883 350,00 90,12 303,81 350 33,76 64 688 101,58 29,28 2.160 0809 2010 Cherries 135,01 5 861 1 088,44 280,10 946,54 24 154 104,92 201 540 315,80 91,25 0809 20 90 li li 2.170 ex 0809 30 00 Peaches 31,69 1 376 255,65 65,83 221,91 255 24,66 47 249 74,20 21,38 2.180 ex 0809 30 00 Nectarines 57,46 2 497 463,46 119,19 403,10 10 350 44,72 85 878 134,39 38,81 2.190 0809 4011 Plums 71,99 3 128 580,64 14932 505,03 12 967 56,03 107 592 168,38 48,63 I 0809 40 19 II\ \ I \ 2.200 0810 10 10 Strawberries 118,75 5 141 955,54 245,54 833,80 21 154 92^2 177 651 276,76 81,16 0810 10 90 \ li \ \l 2.210 0810 40 30 Fruit of the species Vacci ­ 183,13 7 953 1 477,58 380,34 1 281,35 32 741 142,50 272 594 428,64 123,95 li nium myrtillus II|| I lili 2.220 0810 90 10 Kiwi fruit (Actinidia 215,17 9 350 1 735,25 446,26 1 509,28 38 754 167,45 321 539 503,20 145,33 chinensis Planch.) IlIl l I li 2230 ex 0810 90 90 Pomegranates 76,01 3 303 612,99 157,64 533,17 13 690 59,15 113 587 177,76 51,34 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 439,12 19 081 3 541,33 910,75 3 080,17 79 090 341,73 656 203 1 02656 296,59